Citation Nr: 1714044	
Decision Date: 04/28/17    Archive Date: 05/05/17

DOCKET NO.  10-08 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a back disability with manifestations to include ankylosing spondylitis, degenerative disc disease, degenerative joint disease, sacroiliitis and residual back pain; body and muscle pain; arm numbness; a skin rash; chronic fatigue; shortness of breath; headaches; chest pain; and a sleep disorder premised on theories of entitlement unrelated to the presumptions for undiagnosed illness contracted by Persian Gulf Veterans.  

2.  Entitlement to service connection for memory loss due to an undiagnosed illness.

3.  Entitlement to service connection for tinnitus. 


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel



INTRODUCTION

The Veteran served on active duty from August 1992 to August 1996.   

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA)
Regional Office (RO) in Louisville, Kentucky.  

In a June 2011 decision, the Board denied claims for service connection for a back disability, body and muscle pain, numbness, a skin rash, chronic fatigue, shortness of breath, headaches, chest pain, and a sleep disorder based on application of the presumptions for undiagnosed illness contracted by Persian Gulf Veterans.  In conjunction with this decision, the Board also remanded the claim for service connection for a back disability (with the manifestations as listed on the Title Page)  premised on theories of entitlement unrelated to the presumptions for undiagnosed illness contracted by Persian Gulf Veterans, as well as a claim for service connection for memory loss due to an undiagnosed illness.

Subsequent to the June 2011 Board decision and remand, the Veteran perfected an appeal with respect to another issue, entitlement to service connection for tinnitus, by way of a timely substantive appeal filed in April 2016 following a March 2016 statement of the case addressing this issue.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.302 (2016).  This claim will be addressed in the REMAND portion of the decision as it requires additional development by the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The preponderance of the competent and credible evidence of record shows that the appellant is a Persian Gulf Veteran.

2.  The preponderance of the evidence is against a conclusion that the Veteran has a back disability manifested by ankylosing spondylitis, degenerative disc disease, degenerative joint disease, sacroiliitis and residual back pain; body and muscle pain; arm numbness; a skin rash; chronic fatigue; shortness of breath; headaches; chest pain or a sleep disorder that is directly related to service; arthritis of the back is not demonstrated within one year of service.  

3.  The preponderance of the evidence is against a conclusion that the Veteran has a disability manifesting in memory loss attributable to an undiagnosed illness contracted in conjunction with his Persian Gulf Service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a back disability manifested by ankylosing spondylitis, degenerative disc disease, degenerative joint disease, sacroiliitis and  residual back pain; body and muscle pain; arm numbness; a skin rash; chronic fatigue; shortness of breath; headaches; chest pain; and a sleep disorder premised on theories of entitlement unrelated to the presumptions for undiagnosed illness contracted by Persian Gulf Veterans are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

2.  Memory loss due to an undiagnosed illness may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1117, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Notice and Duty to Assist/Standard of Review

With respect to the matters herein decided, VA has met all statutory and regulatory notice and duty to assist requirements.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Any due process concerns have been addressed by the Board with respect to the claims adjudicated below.

Notably, in its June 2011 remand, the Board in pertinent part instructed the AOJ to obtain archived VA treatment records from the Marion, Indiana VA medical facility, as well as post-January 2010 VA treatment records.  The AOJ was also to obtain an addendum opinion addressing the etiology of the Veteran's claimed memory loss.  

Although updated VA treatment records have been obtained, not all archived treatment records from the Marion VA Medical Center records were available.  The AOJ issued a Formal Finding of the Unavailability of VA Medical Center Records for those records that could not be obtained in May 2012, and sent the Veteran notice of this fact in a June 2012 letter.  Indeed, archived records could only be found from March 1999 to March 2001.  In light of the efforts already attempted, and negative responses obtained, additional development in an attempt to obtain such archived records would amount to an exercise in futility.

The AOJ obtained an addendum opinion pertaining to the Veteran's memory loss in August 2012.  The Board finds the opinion to be adequate as it addressed the key question at issue (whether the Veteran has a disability manifesting in memory loss, to include as due to an undiagnosed illness), took into consideration the Veteran's contentions, and was supported by a clinical rationale.  

As such, there is compliance with the Board's prior remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

The Board is aware of the case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), which held that an examination is required when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service; and (4) insufficient competent medical evidence on file for VA to make a decision on the claim.

A VA medical opinion addressing whether the Veteran's current back disabilities (and associated manifestations) are related to the Veteran's service on a direct basis is unnecessary in this case.  As discussed in more detail below, the evidence is against a finding that the Veteran experienced an in-service "event, injury or disease" as required by McLendon element (2) to support his service-connection claim, and to the extent the Veteran asserts that he has experienced a continuity of symptoms since service, the Board finds such assertions to be not credible.  See also Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (finding that VA is not required to provide a medical examination when there is not credible evidence of an event, injury, or disease in service). 

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the U.S. Court of Appeals for Veterans Claims (Court) held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

II. Analysis

Service connection will be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including arthritis, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  The United States Court of Appeals for the Federal Circuit clarified that the law providing for awards of service connection on the basis of continuity of symptomatology is limited to "chronic" diseases listed under 38 C.F.R. 3.309(a), such as arthritis.  
See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

As an alternative to direct service connection, service connection may also be established for a Persian Gulf War veteran who exhibits objective indications of a qualifying chronic disability, provided it manifests in-service in the Southwest Asia theater of operations, or to a degree of 10 percent or more not later than December 31, 2016, and by history, physical examination, and laboratory tests cannot be attributed to a known clinical diagnosis. 38 U.S.C. § 1117; 38 C.F.R. §  3.317(a)(1). 

In the case of an undiagnosed illness, unlike direct service connection, competent evidence of a nexus between the claimed illness and service is not required. See Gutierrez v. Principi, 19 Vet. App. 1, 8-9.  

The Veteran's service-connection claims for back pain, body and muscle pain, arm numbness, skin rash, chronic fatigue, shortness of breath, headaches, chest pain, and a sleep disorder were all denied in the Board's June 2011 decision, to the extent they were claimed as due to an undiagnosed illness.  Indeed, the Board found that the evidence showed that each of these symptoms were in fact manifestations of diagnosed back disabilities-namely, ankylosing spondylitis, degenerative disc disease, degenerative joint disease, and sacroiliitis, as well as from his treatment/medication for these back disabilities. 

Currently at issue is whether service connection may be warranted for these back disabilities (and their manifestations) on a direct basis.  In addition, the Veteran is claiming entitlement to service connection for memory loss due to an undiagnosed illness, based on his service in the Persian Gulf.  

As to whether the Veteran is a Persian Gulf Veteran, the record shows that he served on the U.S.S. Nimitz from December 1992 to July 1996.  Moreover, Naval historical records show that the U.S.S. Nimitz was deployed to the Arabian Sea during the time that the Veteran served aboard this ship.  The record also shows that the Veteran's awards included the Southwest Asia Service Medal with one bronze star.  [The criteria for the award of this medal include service between August 2, 1990, and November 30, 1995, in the Persian Gulf, Red Sea, Gulf of Oman, Gulf of Aden, and that portion of the Arabian Sea that lines north of 10 degrees North latitude and west of 68 degrees East longitude].  In sum, the Board finds from the above evidence that the Veteran meets the threshold criteria to be considered a Persian Gulf Veteran.  See 38 U.S.C.A. § 1117, 38 C.F.R. § 3.317.

Summarizing the pertinent evidence with the above criteria in mind, the service treatment reports (STRs), to include the reports from the June 1996 separation examination (aside from a February 1994 STR reflecting treatment for headaches related to a viral syndrome) are silent for memory loss, a back disability, or any of the manifestations at issue said to related to in this appeal.  Moreover, the Veteran specifically denied having "[s]wollen or painful joins," "[f]requent or severe headache," "[s]kin disease," "[p]ain or pressure in chest," "[a]rthritis, [r]heumatism, or [b]ursitis," [b]one, joint or other deformity," "[r]ecurrent back pain," "[f]requent trouble sleeping," "[l]oss of memory or amnesia," or any other symptomatology on a medical history collected in conjunction with the June 1996 separation examination.  

Following separation from service, the record reflects treatment at VA medical facilities for pain in the back and other joints beginning in March 1999.  The Veteran was ultimately referred for treatment in a rheumatology clinic, and he was diagnosed with ankylosing spondylitis by a rheumatologist in 2003. 

The Veteran filed a claim for service connection for the manifestations at issue in March 2008, and he was afforded VA examinations addressing this claim in July 2008.  This examination reflects the Veteran reported a history of a gradual and  insidious onset of generalized body aches, low back pain, muscle pain, and stiffness that began in 1998.  He also reported a history of memory loss that began in 1998 at this examination.  An x-ray of the lumbosacral spine conducted in conjunction with this examination showed degenerative disc disease at L5-S1.  As alluded to above, the examiner concluded that Veteran's back pain, body and muscle pain, numbness, a skin rash, shortness of breath, headaches, chest pain, and sleep disorder were caused by his ankylosing spondylitis and degenerative disc disease and his treatment for these disorders. 

With respect to memory loss, the July 2008 Gulf War VA examiner opined that the Veteran's memory loss was not part of a known clinical diagnosis, and the July 2008 neuropsychological VA examiner opined that the Veteran had reduced cognitive function of unknown origin.  As neither examiner provided an opinion necessary to make a determination as to whether service connection was warranted  for memory loss under the presumptions for an undiagnosed illness contracted in conjunction with Persian Gulf Service-namely, whether there were objective indications of chronic disability manifesting in memory loss resulting from an undiagnosed illness that became manifest to a degree of 10 percent-the June 2011 remand directed that the Veteran be afforded such an opinion.  The opinion requested in the June 2011 remand was completed in August 2012, and following a normal neuropsychiatric evaluation performed with special attention to memory loss, the clinician found that there were no objective indications of a chronic disability resulting from an illness manifested by memory loss.  

As indicated, the STRs are silent for a back disability, and the Veteran specifically denied having a back disability at separation from service.  Also as indicated, aside from an isolated reference to headaches-associated with a virtual infection rather than a back disability or treatment therefor-the STRs are also silent for any of the manifestations of a back disability at issue in this appeal, and the Veteran also specifically denied having these manifestations on the medical history collected at separation from service.  His June 1996 Report of Medical Examination upon separation also included a "normal" clinical evaluation of the Veteran's spine.  Thus, in-service incurrence of a disease or injury is not established. 

To the extent the Veteran now asserts he experienced back problems from service to the present day, although the Veteran is competent to attest to observable symptoms, the Board finds the contemporaneous stipulations the Veteran made upon separation from service to have greater probative value than those submitted in contemplation of claim for benefits-in this case, over ten years after service-relating a back disability and manifestations thereof to service.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the veteran); see also Cartright v. Derwinski, 2 Vet. App. 24, 25   (1991) (VA cannot ignore a veteran's testimony simply because the veteran is an interested party; personal interest may, however, affect the credibility of the evidence).

The Veteran has had ample opportunity to supplement the record with a medical opinion establishing a relationship between the Veteran's back disabilities and their manifestations to service, but he has not done so.  To the extent the assertions of the Veteran, as well as those presented by his wife in a statement received in October 2008, are being advanced in an attempt to establish a medical nexus between a current back disability and service, these attempts must fail.  Such complex medical matters are within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As neither the Veteran nor his wife is shown to have appropriate training and expertise, neither is competent to render a persuasive opinion as to the etiology of the any current back disability or manifestations thereof.  See, e.g., Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); and Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

The Board adds that arthritis in the back is not shown within one year of service; therefore, presumptive service connection for arthritis of the back on the basis of chronic disease, to include by way of continuity of symptomatology, is not warranted.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309; Walker, supra.  

With respect to service connection for memory loss due to an undiagnosed illness, there is no medical opinion supporting a conclusion that the Veteran has a current disability manifesting in memory loss, attributable to an undiagnosed illness related to Persian Gulf service.  The July 2008 and August 2012 opinions are definitive with respect to this matter.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Indeed, the August 2012 VA examiner acknowledged the Veteran's subjective complaints of both remote memory loss and forgetfulness for new information and events, but determined that the Veteran had a "normal neuropsychological examination," and that objective indications of any disability manifesting in memory loss are not present.  By way of rationale, the examiner noted that the Veteran's neuropsychological profile was "normal," and that although delayed recall on the verbal memory test was in the borderline range, the Veteran showed a normal learning curve on the test, showed no susceptibility to interference, and recognition memory (after a delay) was entirely normal.  Delayed recall of visual memory was high average and almost in the superior range.  The examiner stated that "it is hard to imagine a process whereby exposure to some toxin or solvent produces some weakness in delayed verbal memory while leaving visual memory totally unaffected."  The examiner added that the Veteran's verbal fluency and figural fluency scores were well within normal limits, and upon testing in July 2008, the Veteran showed impairment on similar measures.  The examiner found "absolutely no evidence of impaired auditory comprehension on [] clinical review."  

As evidence of a current memory loss disability, in and of itself, or as a manifestation of an undiagnosed illness is not shown, service-connection for memory loss is not warranted.  

In sum, the Board finds that service connection for a back disability and the claimed manifestations related thereto based on a theory of entitlement unrelated to the presumptions for undiagnosed illness contracted by Persian Gulf Veterans, and service connection for memory loss due to an undiagnosed illness is not warranted.  In reaching this decisions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the most probative evidence is against the claims considered above.  As such, that doctrine is not applicable, and these claims must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for a back disability with manifestations to include ankylosing spondylitis, degenerative disc disease, degenerative joint disease, sacroiliitis and residual back pain; body and muscle pain; arm numbness; a skin rash; chronic fatigue; shortness of breath; headaches; chest pain; or a sleep disorder premised on theories of entitlement unrelated to the presumptions for undiagnosed illness contracted by Persian Gulf Veterans is denied. 

Service connection for memory loss due to an undiagnosed illness is denied. 


REMAND

The Veteran asserts that he developed tinnitus due to exposure to aircraft noise serving aboard the aircraft carrier U.S.S. Nimitz.  As tinnitus is a disorder capable of lay observation, there is no question the Veteran currently experiences tinnitus.  Additionally, official service department records confirm the Veteran's service aboard this vessel, and the Board finds no reason to call into question the Veteran's accounts of having in-service exposure to noise, as he so describes.  

The key question at issue is whether the Veteran's tinnitus is related to this in-service noise exposure.

The Veteran has not asserted that his tinnitus began in service.  Rather, at the September 2015 VA examination, he noted post-service onset.  It appears that the September 2015 VA examiner based her negative nexus opinion in large part on the fact that the Veteran did not claim in-service onset.  However, she did not explain why this fact is clinically significant, and instead generally noted that tinnitus has a wide range of possible underlying causes.  The VA examiner's January 2016 Addendum opinion is essentially repetitive of her September 2015 opinion, only adding that the Veteran had normal hearing in service, and did not mention tinnitus.  Crucially, service connection may be awarded for any disease diagnosed after discharge, when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

On his VA Form 9, the Veteran asserted that a VA physician indicated to him at a June 25, 2015 evaluation that his tinnitus is in fact related to his in-service noise exposure.  The Veteran is competent to attest to a finding relayed to him by a physician.  Notably however, the actual June 25, 2015 VA treatment report from that physician makes no mention of such an association.  

On remand, a medical opinion should be obtained addressing the potential relationship between the Veteran's current tinnitus disability and his in-service noise exposure.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (noting that once VA provides an examination to a Veteran, VA has a duty to ensure that the examination is adequate for evaluation purposes).

Accordingly, the case is REMANDED for the following action:

1.  A medical opinion should be completed by an audiologist other that the September 2015 VA examiner that addresses whether the Veteran's tinnitus is related to his in-service noise exposure.  The record, to include a copy of this Remand, must be made available to and be reviewed by the clinician.  The clinician should take a history from the Veteran as to the history and treatment for his tinnitus disability.  Then, the examiner should offer an opinion as to whether it is at least as likely as not that the Veteran's tinnitus is related to his period of service, to include in-service noise exposure.  The examiner should accept as true that the Veteran was exposed to loud noises from jet engines during service, as he so describes. 

The clinician should provide supporting rationale for the opinion expressed, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If recognition of symptoms during service is a determinative factor in rendering an opinion, it should be made clear why this is the case.

2.  After completing the above, and any other development as may be indicated, the Veteran's claim for service connection for tinnitus should be adjudicated based on the entirety of the evidence.  If this claim is denied, the Veteran should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The remanded claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
V. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


